108 F.3d 338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jiming James JYAN, Plaintiff-Appellant,v.Thomas N. FRANKOVICH;  Clyde C. Cates;  Donald A. Wilson;Govcon Systems, Inc., Defendants-Appellees.
No. 95-16416.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
JiMing James Jyan appeals pro se the dismissal of his action for failure to state a claim.  Jyan attempts to state a variety of claims based on the alleged failure of defendants to pay a debt owing on a debenture.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's dismissal for failure to state a claim, see Stone v. Travelers Corp., 58 F.3d 434, 436-37 (9th Cir.1995), and for abuse of discretion, its denial of a request to file an amended complaint, see Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 798 (9th Cir.1991).  We affirm for the reasons stated in the district court's order entered on June 30, 1995.


3
Defendants' requests for sanctions pursuant to Fed.R.Civ.P. 38 are denied.  See Fed.R.Civ.P. 38.  Defendants' additional requests for sanctions pursuant to Fed.R.Civ.P. 11 and 28 U.S.C. § 1912 are denied.  Defendants' requests for attorney's fees are denied.  With respect to defendants' requests for costs on appeal, because defendants are the prevailing party on appeal defendants are entitled to costs on appeal.  See Fed.R.Civ.P. 39(d) ("A party who desires such costs ... shall state them in [a] bill of costs [filed] within 14 days after the entry of judgment.");   9th Cir.R. 39-1.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, Jyan's request for oral argument is denied.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3